SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

641
KA 14-01672
PRESENT: PERADOTTO, J.P., CARNI, CURRAN, TROUTMAN, AND SCUDDER, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

DAMIEN D. JOST, DEFENDANT-APPELLANT.


THE LEGAL AID BUREAU OF BUFFALO, INC., BUFFALO (SUSAN C. MINISTERO OF
COUNSEL), FOR DEFENDANT-APPELLANT.

JOSEPH V. CARDONE, DISTRICT ATTORNEY, ALBION (KATHERINE BOGAN OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Orleans County Court (James P.
Punch, J.), rendered June 30, 2014. The judgment convicted defendant,
upon his plea of guilty, of disseminating indecent materials to minors
in the first degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: Defendant appeals from a judgment convicting him
upon his plea of guilty of disseminating indecent materials to minors
in the first degree (Penal Law § 235.22). We conclude that County
Court did not abuse its discretion in refusing to grant defendant
youthful offender status (see People v Jackson, 126 AD3d 1508, 1511-
1512). In addition, under the circumstances of this case, including
defendant’s prior adjudication for similar conduct, we decline to
exercise our interest of justice jurisdiction to adjudicate defendant
a youthful offender (see e.g. People v Potter, 13 AD3d 1191, 1191, lv
denied 4 NY3d 889; cf. People v Shrubsall, 167 AD2d 929, 929-931).
Finally, we reject defendant’s contention that the sentence is unduly
harsh and severe.




Entered:    July 1, 2016                           Frances E. Cafarell
                                                   Clerk of the Court